UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6543



RICKIE LATIMER,

                                            Plaintiff - Appellant,

          versus


NORTH CAROLINA PAROLE COMMISSION, as to the
Commissioners, North Carolina Parole Commis-
sion, in their individual capacities only;
JUANITA H. BAKER; ELBERT T. BUCK, JR.; CHARLES
LEE MANN, SR.; WILLIAM A. LOWRY; PEGGY STAMEY;
CHARLES CROMER; LOUIS R. COLOMBO; SAMUEL WIL-
SON; BRIGGS BRUCE; KATRENA B. HORTON; ARLENE
PULLEY; JOSEPH E. SLATE, JR.; WANDA J. GAR-
RETT; JEFFREY T. LEDBETTER; LEON STANBACK,

                                           Defendants - Appellees,

          and


NORTH CAROLINA PAROLE COMMISSION, Commissioners/
Case Analyst,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-854-5-BR)


Submitted:   September 8, 2000        Decided:   September 15, 2000
Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Rickie Latimer, Appellant Pro Se. Elizabeth F. Parsons, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rickie Latimer appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Latimer v. North Carolina Parole Comm’n,

No. CA-98-854-5-BR (E.D.N.C. Mar. 3, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED



                                  2